Citation Nr: 1759025	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-37 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection left sided facial numbness.

3.  Entitlement to service connection for traumatic brain injury (TBI) residuals (also claimed as abnormal MRI and post-concussion syndrome), to include apraxia, paraphrasia, auditory processing disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to June 2004, with additional periods of reserve service.  The Veteran was awarded the Bronze Star Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In January 2014, the Board remanded these matters to afford the Veteran a Board hearing.  In August 2016, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

In December 2016, the Board reopened the claims for service connection for bilateral hearing loss and a low back disability.  The Board also awarded service connection for degenerative changes of the lumbosacral spine.  Finally, the Board remanded the issues of service connection for bilateral hearing loss, apraxia, paraphrasia, auditory processing disorder, left sided facial numbness, and TBI.

The Board notes that, following the December 2016 remand, the Veteran was scheduled for another Board hearing.  The Veteran did not attend the scheduled hearing due to a family emergency.  See April 2017 Statement.  The Board notes that the Veteran is entitled to a second hearing as a matter of law in some circumstances.  Cook v. McDonald, 27 Vet. App. 471 (2016) (under 38 U.S.C.A. § 7107(b), a claimant who received a personal hearing before the Board at an earlier stage of appellate proceedings is entitled to receive, upon request, a Board hearing following the Court's remand of the same claim).  Moreover, the Board has the discretion to allow a second hearing in any case.  38 U.S.C. § 7107(b) (2012) (providing, "The Board shall decide any appeal only after affording the appellant an opportunity for a hearing," without elaborating on whether this would require a second hearing on request).  However, in this instance, scheduling the Veteran for a second Board hearing is not appropriate as the Veteran never actually requested a second hearing and was only inadvertently scheduled for a second hearing.

While the Board previously characterized the issues of service connection for a TBI and service connection for apraxia, paraphrasia, auditory processing disorder separately, those issues have now been combined.  As will be discussed in greater detail below, the Veteran's reported cognitive disabilities are residuals of her TBI, and the Board is granting service connection for such.  Thus, the Board has combined the issues for the sake of efficiency and finds no prejudice to the Veteran as service connection is being granted for all residuals of TBI.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran has bilateral hearing loss for VA purposes at any time during the current appeal.

2.  Left sided facial numbness had its onset in service.

3.  TBI residuals, to include headaches and cognitive inefficiencies, were initially manifested during active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for left sided facial numbness have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).
3.  The criteria for service connection for TBI residuals, to include headaches and cognitive inefficiencies, have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In any event, the Board notes that substantial compliance with the December 2016 remand directives has been achieved.  To that end, as will be discussed in greater detail below, pursuant to the remand, the RO contacted Dr. S.D., in a May 2017 letter, to determine whether the Maryland CNC test was used during audiological assessments of the Veteran.  No response to that inquiry was received.  Further, the Veteran was afforded a VA examination in February 2017 to determine the nature and etiology of the multiple neurological impairments the Veteran has asserted are due to her in-service fall into a ditch.  The examiner offered an opinion as to the etiology of those impairments.  As such, substantial compliance with the July 2015 remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).



Merits

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Thus, a necessary element for establishing any claim for entitlement to service connection, whether on a direct or secondary basis, is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321(2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).




A.  Hearing Loss

A hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  See 38 C.F.R. § 4.85(a) (2017).

Here, the Veteran was afforded a VA examination in February 2017.  There, he underwent an audiogram, which showed pure tone thresholds, in decibels, as follows:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
10
5
5
5
0
Left Ear
15
10
15
10
20

The June 2010 audiogram also revealed speech recognition scores of 100 in the right ear and 98 in the left ear as a result of the Maryland CNC test.  None of the pure tone thresholds was 40 decibels or greater.  Nor were at least three pure tone thresholds greater than 26 decibels in either ear.  Finally, the Veteran's speech recognition scores were not less than 94 percent as a result of the Maryland CNC Test.

As noted in the Board's remand, the Veteran has undergone private audiological testing since service.  However, as noted in the past remand, it was not apparent whether that testing included Maryland CNC testing.  As such, pursuant to Savage v. Shinseki, 24 Vet. App. 259, 260 (2011), the Board directed the RO to correspond with the private audiologist to determine if the Maryland CNC test was use (this was particularly pertinent as an April 2008 assessment showed word recognition scores of 84 percent bilaterally).  In May 2017, the RO sent Dr. S.D. a letter which stated "[w]e need to determine if the Maryland CNC Test was used when conducting the April 2008 audiological assessment.  Please contact us regarding this inquiry."  Dr. S.D. responded with more records, but did not specify whether the Maryland CNC test was used during audiological assessments of the Veteran.  Thus, VA has discharged its duty as enunciated in Savage and it is not apparent that the Maryland CNC was used during private evaluations of the Veteran.  38 C.F.R. § 4.85(a) provides that an examination for hearing impairment for VA purposes "must include a controlled speech discrimination test (Maryland CNC)."  Given that it is not apparent that such testing was undertaken, the Board cannot consider those records in determining whether the Veteran has hearing loss for VA purposes.

The Veteran (who was a physician's assistant in service) is competent to assert that she experiences decreased hearing.  It, however, is not apparent that she is competent to state that she experiences hearing loss within the parameters of 38 C.F.R. § 3.385, specifically that she meets the criteria of auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Jandreau v. Nicholson, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran's and statements are competent, the Board finds that the detailed audiometric testing results from the February 2017 VA examination are of far greater probative weight than the statements of the Veteran.

Thus, the preponderance of the evidence is against the claim for entitlement to service connection for bilateral hearing loss.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




B. Left Sided Facial Numbness

The Veteran contends that she began experiencing left sided facial numbness in service.

In 2007, the Veteran underwent a neurological assessment that provided an assessment of left facial sensory loss of unclear etiology.  The neurologist stated that it could be multiple sclerosis, sarcoid, vasculitis, Lyme, viral, post-traumatic, or could be idiopathic or could simply be related to posttraumatic stress disorder (PTSD)/depressive situation.

The Veteran was afforded a VA examination in February 2017, where she noted left sided facial numbness around the jaw, with paresthesias during service in 2004.  The Veteran explained that she did not seek medical care, but felt that her problem may have been related to a neck problem or the Kevlar she wore during service.  The examiner did not diagnose the Veteran with a disability.  The examiner did not associate the left sided facial numbness with a TBI, but stated that "[the Veteran's] report of left sided facial numbness occurred prior to her TBI." The examiner did not elaborate as to the onset of left sided facial numbness, but that statement is not inconsistent with the Veteran's report of symptoms beginning during service in 2004, prior to her in-service fall.

The Board finds service connection is warranted.  Despite the February 2017 VA examiner's decision not to diagnose the Veteran with a disability, the Veteran was assessed as having left facial sensory loss in 2007, during the pendency of the claim.  See McClain, 21 Vet. App. at 321.  Further, the Veteran reported experiencing those symptoms during service, where they had their onset.  See February 2017 VA examination report.  The Veteran is competent to report such and the Board has no reason to doubt her reports.  Notably, the Veteran also testified that she did not seek treatment during service, as she was the medical provider.  See Board Hearing Transcript (Tr.) at 28.  Thus, the evidence indicates that the Veteran's left sided facial numbness had its onset in service.

The Board notes that at the current juncture, there is no adequate medical opinion addressing the etiology of the Veteran's left sided facial numbness.  The Board could remand for another medical opinion.  However, remand could be interpreted as a violation of 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination").

Further, as discussed above, the Veteran's competent report of left sided facial numbness beginning during service in 2004 is credible and supports a nexus between left sided facial numbness and service.  Given the lack of any probative evidence against a finding that left sided facial numbness is related to service, the Board finds the evidence regarding the claim for service connection for left sided facial numbness is in at least relative equipoise.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, service connection for left sided facial numbness is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C.  Residuals of TBI

The Veteran contends that service connection is warranted for residuals of a TBI.

A September 2007 VA treatment record notes that the Veteran fell into a ditch during service.  She reported feeling dizzy and dazed following the fall.  She reported headaches following the fall.  Notably, as discussed above, Veteran also testified that she did not seek treatment during service, as she was the medical provider.  See Board Hearing Tr. at 28.  

The February 2017 VA examiner opined that it was less likely than not that the Veteran had a TBI that was incurred during service.  The examiner conceded that the Veteran had a mild TBI in 2004 as a result of her fall.  The examiner explained that a mild TBI experienced in 2004 should not result in "significant residuals" 13 years later.  The examiner explained that a detailed neuropsychological assessment in 2009 was not consistent with a TBI.  The examiner concluded that "[the Veteran] suffered a mild TBI in military service in 2004 with no residuals at present from the TBI."  Notably, headaches were diagnosed by the examiner.

The Board finds this opinion inadequate.  As discussed above, that the Veteran may not have a disability (or residuals) later during the pendency of a claim is not a sufficient reason to find that the current disability requirement has not been met.  McClain, 21 Vet. App. at 321; Romanowsky, 26 Vet. App. at 293.  Simply put, the fact that the Veteran was experiencing no TBI residuals at the time of the 2017 VA examination is not a sufficient basis for finding that she did not experience TBI residuals during the pendency of her claim (which was filed in 2008).

On the other hand, it was conceded that the Veteran experienced a TBI during service.  She also testified that after her in-service fall, she began experiencing headaches and a sense of fog.  See Board Hearing Tr. at 13.  She also testified that she then experienced headaches following her discharge from service.  See id at 14.  The Veteran also referenced that she did not experience any headaches prior to her in-service fall, which resulted in a TBI.  See id at 16.  

The Board finds the Veteran's reports of headaches following her in-service fall, which has been confirmed to have resulted in a TBI, to be competent and credible.  Indeed, the Veteran, a medical professional, testified that she began experiencing headaches following her in-service fall.  She also explained that she had not experienced such before and also experienced headaches following service, to include during the pendency of her claim for service connection.

As regards reported apraxia, paraphrasia, and auditory processing disorder, an October 2007 record notes a diagnostic impression of mild cognitive inefficiencies (psychomotor speed and memory) of uncertain etiology.  It was noted that an MRI showed white matter hyperintensities.  

During her Board hearing, the Veteran offered detailed testimony regarding her problems and service.  The Veteran reported that since her deployment, she experienced short-term memory problems, difficulty with speech and some apraxia and difficulty with auditory processing disorder.  See Transcript at 15.  The February 2017 VA examination report indicates that the Veteran experienced memory impairment, impaired cognitive processing, and word-finding difficulty in 2004, following her in-service TBI.

The February 2017 VA examiner stated that the Veteran does not have objective evidence of apraxia, paraphrasia or auditory processing disorder.  The examiner surmised that the Veteran may have perception of these conditions related to her mental health disorder.  The opinion, however, conflicts with October 2007 record showing mild cognitive inefficiencies.  Indeed, the October 2007 record notes difficulty with word finding, and memory problems.

The Board concludes the evidence is in at least equipoise as to whether the Veteran experienced residuals of a TBI, to include headaches and cognitive inefficiencies.  The Veteran has competently and credibly reported that she experienced cognitive problems and headaches following her TBI.  She also reported experiencing those problems after service, during the pendency of her claim for service connection.  This evidence indicates that the Veteran experiences residuals of her TBI, which had their onset in service.

The Board notes that at the current juncture, there is no adequate medical opinion addressing whether the Veteran had residuals of her TBI during the pendency of her claim or in close proximity to the filing of her claim.  The Board could remand for another medical opinion.  However, remand could be interpreted as a violation of 38 C.F.R. § 3.304(c).

Further, as discussed above, the Veteran's competent report of headaches and cognitive inefficiencies in the wake of her TBI and thereafter is credible.  This is some evidence of the Veteran having residuals of her TBI, which occurred during service.  Given the lack of any probative evidence against a finding that the Veteran experiences residuals of her TBI, the Board finds the evidence regarding the claim for service connection for residuals of TBI is in at least relative equipoise.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for residuals of TBI, to include headaches and congenitive inefficiencies, is warranted.
ORDER

Service connection for bilateral hearing loss is denied.

Service connection for left sided facial numbness is granted.

Service connection for residuals of TBI, to include headaches and cognitive inefficiencies, is granted.





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


